Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  The limitation reading “a jaw body with a nose portion with top, bottom, front, and two opposing side surfaces” should read: “a jaw body with a nose portion, the nose portion having ”.
Claim 4 is objected to because of the following informalities:  The limitation reading “wherein the relative positions of the first and second bodies may be switched to switch from the indexable piercing tip from the first operative position to the second operative position” should read: “wherein the relative positions of the first and second bodies may be switched to switch ”.  
Claim 32 is objected to because of the following informalities:  The limitation reading “the second body is shaped and configured to face and enclose encloses the entire front surface” should read: “the second body is shaped and configured to face and ”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-31, and 33-43 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 20080072434 Clemons, in view of USPGPUB 20190275595, Jacobson.
Regarding Claim 1, Clemons discloses a demolition shears (metal shears line 1 claim 1), comprising: 
a moveable jaw (fig 1, 100) the moveable jaw comprising: 
a jaw body (body portion of jaw 100) with a nose portion 110 with top, bottom, front, and two opposing side surfaces (see annotated fig 1 below), and 

    PNG
    media_image1.png
    697
    898
    media_image1.png
    Greyscale

an indexable piercing tip 210 comprising first and second piercing edges (fig 1, 231; par 0027) and first and second shearing edges (fig 2, 214; par 0027), the indexable piercing tip being selectively attachable to the nose portion in: (1) a first operative position in which the first piercing edge is presented for piercing use and the first shearing edge is presented for shearing use (par 0027), or (2) a second operative position in which the second piercing edge is presented for piercing use and the second shearing edge is presented for shearing use (par 0027), 
wherein, when the indexable piercing tip is in the first or second operative positions, the indexable piercing tip encloses a majority of the top surface, a majority of the bottom surface, a majority of the front surface, and a majority of at least one of the two opposing side surfaces (fig 2, and par 0027), 
wherein the second operative position is a position in which the indexable piercing tip is rotated 180 degrees relative to the first operative position (par 0027).
Regarding Claim 2, in Clemons the indexable piercing tip comprises a first body (210 on the left in fig 1) and a second body (210 on the right in fig 1) that sandwich the nose portion therebetween when the indexable piercing tip is in the first or second operative position (fig 2).
Regarding Claim 3, in Clemons the first body has the same shape as the second body (fig 1, par 0027).
Regarding Claim 4, in Clemons the relative positions of the first and second bodies may be switched to switch from the indexable piercing tip from the first operative position to the second operative position (par 0027).
Regarding Claim 5, in Clemons the first body defines a portion of the first piercing edge and a portion of the second piercing edge (fig 2 and fig 7, par 0027; fig 7 shows the part 210 having opposed piercing edges 231, while fig 2 shows one of the parts 231 at a time defining a portion of the piercing edge); and 
the second body defines a portion of the first piercing edge and a portion of the second piercing edge (fig’s 2 and 7, par 0027, see note above).
Regarding Claim 7, in Clemons the first body comprises a front wall that encloses a portion of the front surface of the nose portion when the indexable piercing tip is in the first or second operative position; and the second body comprises a front wall that encloses a portion of the front surface of the nose portion when the indexable piercing tip is in the first or second operative position (fig 2 and 7). 
Regarding Claim 6, in Clemons the first body defines the first shearing edge (fig 2, shearing edge 214 on the right); and 
the second body defines the second shearing edge (fig 2, shearing edge 214 on the left, 0027).
Regarding Claim 8, in Clemons the first body defines a portion of the first piercing edge and defines a portion of the second piercing edge (fig 2 and fig 7); 
the second body defines a portion of the first piercing edge and defines a portion of the second piercing edge (fig 2 and fig 7); 
when the indexable piercing tip is in the first operative position, a surface of the first body and a surface of the second body face the bottom surface of the nose portion (fig 2); and 
when the indexable piercing tip is in the second operative position, a surface of the first body and a surface of the second body face the bottom surface of the nose portion (fig 2 and par 0027).
Regarding Claim 9, in Clemons the first body comprises a first wall that faces and encloses a portion of the bottom surface of the nose portion when the piercing tip is in the first operative position; the first wall of the first body faces and encloses a portion of the top surface of the nose portion when the piercing tip is in the second operative position (See annotated fig 1 below); 
the second body comprises a first wall that faces and encloses a portion of the bottom surface of the nose portion when the piercing tip is in the first operative position (See annotated fig 1 above); 
the first wall of the second body faces and encloses a portion of the top surface of the nose portion when the piercing tip is in the second operative position (See annotated fig 1 below); 
the first body comprises a second wall that faces and encloses a portion of the top surface of the nose portion when the piercing tip is in the first operative position; the second wall of the first body faces and encloses a portion of the bottom surface of the nose portion when the piercing tip is in the second operative position (fig 2); the second body comprises a second wall that faces and encloses a portion of the top surface of the nose portion when the piercing tip is in the first operative position (See annotated fig 1 below); and 
the second wall of the second body faces and encloses a portion of the bottom surface of the nose portion when the piercing tip is in the second operative position (See annotated fig 1 below)

    PNG
    media_image2.png
    793
    842
    media_image2.png
    Greyscale



Regarding Claim 10, in Clemons the first body defines the entire first piercing edge; and 
the second body defines the entire second piercing edge (fig 2, since each of the bodies at least partially define a whole of the first and second piercing edges).
Regarding Claim 11, in Clemons the first body defines the entire first piercing edge, the entire second piercing edge, the entire first shearing edge, and the entire second shearing edge (fig 2, since each of the bodies at least partially define a whole of the first and second shearing edges).
Regarding Claim 13, in Clemons when the indexable piercing tip is in the first operative position, the first body faces and encloses a first of the two opposing side surfaces and the second body faces and encloses a second of the two opposing side surfaces; and when the indexable piercing tip is in the second operative position, the first body buts and encloses the second of the two opposing side surfaces and the second body faces and encloses the first of the two opposing side surfaces (fig 2, and par 0027).
Regarding Claim 14, in Clemons the first body includes a threaded hole 222 and a non-threaded through hole 223; second body includes a threaded hole 222 and a non-threaded through hole 223; 
the threaded hole of the first body is co-axial with the non-threaded through hole of the second body when the indexable piercing tip is in the first or second operative positions (fig 2, par 0029); 
the threaded hole of the second body is co-axial with the non-threaded through hole of the first body when the indexable piercing tip is in the first or second operative positions (fig 2, par 0029); 
the shears further comprise a first bolt that extends through the non-threaded through hole of the first body and threads into the threaded hole of the second body (fig 2, par 0029); 
and the shears further comprise a second bolt that extends through the non-threaded through hole of the second body and threads into the threaded hole of the first body (fig 2, par 0029).
Regarding Claim 15, in Clemons the nose portion comprises laterally-extending through holes 112; and the first and second bolts extend through respective ones of the laterally-extending through holes of the nose portion (par 0029).
Regarding Claim 16, in Clemons the nose portion includes first and second through holes 112; 
when the indexable piercing tip is in the first operative position, (1) the first through hole of the nose portion is co-axial with the threaded hole of the first body and non-threaded hole of the second body, and (2) the second through hole of the nose portion is co-axial with the threaded hole of the second body and non-threaded hole of the first body (fig 2, par 0029); and 
when the indexable piercing tip is in the second operative position, (1) the second through hole of the nose portion is co-axial with the threaded hole of the first body and non-threaded hole of the second body, and (2) the first through hole of the nose portion is co-axial with the threaded hole of the second body and non-threaded hole of the first body (par 0029).
Regarding Claim 18, the indexable piercing tip is shaped and configured such that when the indexable piercing tip is in the first or second operative positions, the indexable piercing tip encloses at least 90% of each of the top, bottom, and side surfaces of the nose (fig 2), where the nose portion is 180 degrees rotationally symmetrical about a nose portion axis that is perpendicular to the jaw axis (fig 4).
Regarding Claim 21, Clemons discloses a demolition shears (claim 1, line 1), comprising: a moveable jaw comprising: a jaw body with a nose portion with top, bottom, front, and two opposing side surfaces (See annotated fig 1 below), and 

    PNG
    media_image1.png
    697
    898
    media_image1.png
    Greyscale

an indexable piercing tip 210 comprising first and second piercing edges 231 and first and second shearing edges 214 (par 0027), the indexable piercing tip being selectively attachable to the nose portion (par 0027) in: 
(1) a first operative position in which the first piercing edge is presented for piercing use and the first shearing edge is presented for shearing use, or (2) a second operative position in which the second piercing edge is presented for piercing use and the second shearing edge is presented for shearing use, wherein, when the indexable piercing tip is in the first or second operative positions (par 0027), the indexable piercing tip protects each of the top, bottom, front, and two opposing side surfaces of the nose portion (since the edge covers each of these portions relative to exterior forces [even though the front of the nose is not directly covered by the tips, the tips protect the front of the nose from exterior forces by covering the front from other surfaces at least some angles]), wherein the second operative position is a position in which the indexable piercing tip is rotated 180 degrees relative to the first operative position (par 0027).
Regarding Claim 22, Clemons discloses an indexable piercing tip 210 shaped and configured to be attached to a nose portion 110 of a jaw of a demolition shears (line 1 claim 1), wherein: 
the indexable piercing tip comprises a first body and a second body; the indexable piercing tip forms first and second piercing edges 231 and first and second shearing edges 214; 
the indexable piercing tip is shaped and configured to be selectively attachable to the nose portion (par 0027) in: 
(1) a first operative position in which the first piercing edge is presented for piercing use, and the first shearing edge is presented for shearing use, or (2) a second operative position in which the second piercing edge is presented for piercing use and the second shearing edge is presented for shearing use (par 0027); 
the first and second bodies are shaped and configured to sandwich the nose portion therebetween when the indexable piercing tip is in the first or second operative position (fig 2); 
the indexable piercing tip is shaped and configured such that when the indexable piercing tip is in the first or second operative positions, the indexable piercing tip encloses a majority of a top surface of the nose portion, a majority of a bottom surface of the nose portion, and a majority at least one of two opposing side surfaces of the nose portion; and the second operative position is a position in which the indexable piercing tip is rotated 180 degrees relative to the first operative position (par 0027).
Regarding Claim 23, in Clemons the first body has the same shape as the second body (fig 1).
Regarding Claim 24, in Clemons the relative positions of the first and second bodies may be switched to switch from the indexable piercing tip from the first operative position to the second operative position (par 0027).
Regarding Claim 25, in Clemons the first body defines a portion of the first piercing edge and a portion of the second piercing edge (fig 2 and fig 7, par 0027; fig 7 shows the part 210 having opposed piercing edges 231, while fig 2 shows one of the parts 231 at a time defining a portion of the piercing edge); and the second body defines a portion of the first piercing edge and a portion of the second piercing edge (fig’s 2 and 7, par 0027, see note above).
Regarding Claim 26, in Clemons the first body defines the first shearing edge; and the second body defines the second shearing edge (fig 2, shearing edge 214 on the right); and the second body defines the second shearing edge (fig 2, shearing edge 214 on the left, 0027)).
Regarding Claim 28, in Clemons the first body defines a portion of the first piercing edge and defines a portion of the second piercing edge (fig 2 and fig 7); 
the second body defines a portion of the first piercing edge and defines a portion of the second piercing edge (fig 2 and fig 7); 
the indexable piercing tip is shaped and configured such that when the indexable piercing tip is in the first operative position, a surface of the first body and a surface of the second body face the bottom surface of the nose portion (fig 2); and the indexable piercing tip is shaped and configured such that when the indexable piercing tip is in the second operative position, a surface of the first body and a surface of the second body face the bottom surface of the nose portion (See fig 2, and par 0027-0028).
Regarding Claim 29, in Clemons the first body comprises a first wall that is shaped and configured to face and enclose a portion of the bottom surface of the nose portion when the piercing tip is in the first operative position (See annotated fig 1 below); 
the first wall of the first body is shaped and configured to face and enclose a portion of the top surface of the nose portion when the piercing tip is in the second operative position; the second body comprises a first wall that is shaped and configured to face and enclose a portion of the bottom surface of the nose portion when the piercing tip is in the first operative position (See annotated fig 1 below);
 the first wall of the second body is shaped and configured to face and enclose a portion of the top surface of the nose portion when the piercing tip is in the second operative position; the first body comprises a second wall that is shaped and configured to face and enclose a portion of the top surface of the nose portion when the piercing tip is in the first operative position (See annotated fig 1 below);
 the second wall of the first body is shaped and configured to face and enclose a portion of the bottom surface of the nose portion when the piercing tip is in the second operative position; the second body comprises a second wall that is shaped and configured to face and enclose a portion of the top surface of the nose portion when the piercing tip is in the first operative position; and the second wall of the second body is shaped and configured to face and enclose a portion of the bottom surface of the nose portion when the piercing tip is in the second operative position (See annotated fig 1).

    PNG
    media_image2.png
    793
    842
    media_image2.png
    Greyscale

Regarding Claim 30, in Clemons the first body defines the entire first piercing edge; and the second body defines the entire second piercing edge (fig 2, since each of the bodies at least partially define a whole of the first and second piercing edges; define is defined as: to characterize or distinguish [see Merriam Webster’s dictionary], here, even though the first body does not completely cover the entire surface of the piercing edge, the body at least partially covers a part of the entire surface of the piercing edge and thus defines the surface as per this definition of the word define).
Regarding Claim 31, in Clemons the first body defines the entire first piercing edge, the entire second piercing edge, the entire first shearing edge, and the entire second shearing edge (fig 2, since each of the bodies at least partially define a whole of the first and second piercing edges, [see definition and explanation as to claim 31 above]).
Regarding Claim 33, in Clemons the indexable piercing tip is shaped and configured such that: when the indexable piercing tip is in the first operative position, the first body faces and encloses a first of the two opposing side surfaces and the second body faces and encloses a second of the two opposing side surfaces (fig 2); 
and when the indexable piercing tip is in the second operative position, the first body buts and encloses the second of the two opposing side surfaces and the second body faces and encloses the first of the two opposing side surfaces (fig 2 and par 0027 and 0029).
Regarding Claim 34, in Clemons the first body includes a threaded hole 222 and a non-threaded through hole 223; second body includes a threaded hole 222 and a non-threaded through hole 223; 
the threaded hole of the first body is co-axial with the non-threaded through hole of the second body when the indexable piercing tip is in the first or second operative positions (See par 0029); the threaded hole of the second body is co-axial with the non-threaded through hole of the first body when the indexable piercing tip is in the first or second operative positions (par 0029); 
the piercing tip is shaped and configured to be attached to the nose portion by extending a first bolt through the non-threaded through hole of the first body and threading the first bolt into the threaded hole of the second body (fig 2 and par 00280-0029); 
and the piercing tip is shaped and configured to be attached to the nose portion by extending a second bolt through the non-threaded through hole of the second body and threading the second bolt into the threaded hole of the first body (fig 2, par 0029).
Regarding Claim 35, in Clemons the threaded and non-threaded holes of the first body and threaded and non-threaded holes of the second body are positioned to as to be co-axial with corresponding laterally-extending through holes in the nose portion such that the first and second bolts extend through respective ones of the laterally-extending through holes of the nose portion to attach the piercing tip to the shears (fig 2 and par 0029).
Regarding Claim 36, in Clemons the indexable piercing tip is shaped and configured such that when the indexable piercing tip is in the first or second operative positions, the indexable piercing tip encloses at least 80% of each of the top bottom and at least one of the opposing side surfaces.
Regarding Claim 37, in Clemons the indexable piercing tip is shaped and configured such that when the indexable piercing tip is in the first or second operative positions, the indexable piercing tip encloses at least 90% of each of the top (fig 2), bottom (fig 2), and both of the two opposing side surfaces (fig 2).
Regarding Claim 38, Clemons discloses an indexable piercing tip 200 shaped and configured to be attached to a nose portion 110 of a jaw (fig 1, claim 1) of a demolition shears (claim 1, lines 1-2), wherein: 
the indexable piercing tip comprises a first body (fig 1, body 210 on the left) and a second body (fig 1, body 210 on the right); the indexable piercing tip forms first and second piercing edges 231 and first and second shearing edges 214; 
the indexable piercing tip is shaped and configured to be selectively attachable to the nose portion in: 
(1) a first operative position in which the first piercing edge is presented for piercing use, and the first shearing edge is presented for shearing use (par 0027-0028), or (2) a second operative position in which the second piercing edge is presented for piercing use and the second shearing edge is presented for shearing use (par 0027-0028);
 the first and second bodies are shaped and configured to sandwich the nose portion therebetween when the indexable piercing tip is in the first or second operative position (fig 2, par 0027); 
the indexable piercing tip is shaped and configured such that when the indexable piercing tip is in the first or second operative positions, the indexable piercing tip protects a top surface of the nose portion, a bottom surface of the nose portion, a front surface of the nose portion, and both of two opposing side surfaces of the nose portion (fig 2, par 0029); 
and the second operative position is a position in which the indexable piercing tip is rotated 180 degrees relative to the first operative position (par 0027).
Regarding Claim 39, Clemons discloses an indexable piercing tip 200 shaped and configured to be attached to a nose portion 110 of a jaw 100 of a demolition shears (claim 1 lines 1), the indexable piercing tip comprising a first body (210 on the left in fig 1), wherein: 
the indexable piercing tip 200 forms a first piercing edge (piercing edge 231 on front of left body 210 in fig 1), a second piercing edge (piercing edge 231 on back of left body 210 in fig 1), and a first shearing edge (piercing edge 214 on front left body 210 in fig 2), and a first guide-side edge (edge between parts 231 on left body in fig 1); the indexable piercing tip is shaped and configured to be selectively attachable to the nose portion in: 
(1) a first operative position in which the first piercing edge is presented for piercing use, and the first shearing edge is presented for shearing use (par 0027), or (2) a second operative position in which the second piercing edge is presented for piercing use and the first guide-side edge is presented for use (par 0027); 
the indexable piercing tip is shaped and configured such that when the indexable piercing tip is in the first or second operative positions, the indexable piercing tip protects at least a portion of a top surface of the nose portion (fig 2), at least a portion of a bottom surface of the nose portion (fig 2), and at least a portion of one of two opposing side surfaces of the nose portion (fig 2); and the second operative position is a position in which the indexable piercing tip is rotated relative to the first operative position and is switches from one lateral side of the nose portion to another lateral side of the nose portion (par 0027-0029).
Regarding Claim 40, in Clemons the piercing tip 200 forms a second shearing edge (piercing edge 214 on front of right body 210 in fig 1) and a second guide-side edge (edge between parts 230 of body 210 on the right, fig 1); the piercing tip further comprises a second body (body 210 on the right in fig 1); the second shearing edge is presented for shearing use when the indexable piercing tip is in the second operative position (par 0027 and fig 2); and the second guide-side edge is presented for use when the indexable piercing tip is in the first operative position (fig 2, par 0027, and 0029).
Regarding Claim 41, in Clemons the first and second bodies are identical to each other (fig 2).
Regarding Claim 42, in Clemons the first body forms the first shearing edge, a portion of the first piercing edge, the first guide-side edge, and a portion of the second piercing edge (par 0027-0029); the second body forms the second shearing edge, a portion of the first piercing edge, the second guide-side edge, and a portion of the second piercing edge (par 0027-0029).
Regarding Claim 43, in Clemons the first body is mirror-image symmetrical about a plane that bisects the first body (see fig 1 and fig 7).
Clemons lacks the jaw [with the piercing tip thereon] being one of a first jaw and a second jaw, the jaw being the second jaw of the pair operatively connected to the first jaw for movement relative to the first jaw (Claims 1 and 21), wherein: the first body comprises a front wall that encloses a portion of the front surface of the nose portion when the indexable piercing tip is in the first or second operative position; and the second body comprises a front wall that encloses a portion of the front surface of the nose portion when the indexable piercing tip is in the first or second operative position (Claims 5 and 27), further comprising an actuator operatively extending between the first and second jaws to cause the first and second jaws to selectively open and close; and a mount shaped and configured to attach the shears to a boom of machinery (Claim 17), where the second jaw is pivotally connected to the first jaw for relative pivotal movement about a jaw axis (Claim 18), wherein the indexable piercing tip is in the first or second operative positions, the indexable piercing tip encloses at least 80% of each of the front surfaces (Claim 19), where when the indexable piercing tip is in the first or second operative positions, the indexable piercing seats against each of the top, bottom, front, and two opposing side surfaces (Claim 20), wherein the tip covers a majority of a front surface of the nose portion (Claim 22), the indexable piercing tip is shaped and configured such that when the indexable piercing tip is in the first or second operative positions, the indexable piercing tip encloses at least 80% of the front surface (claim 36), the indexable piercing tip is shaped and configured such that when the indexable piercing tip is in the first or second operative positions, the indexable piercing tip encloses at least 90% of the front [of the nose] (Claim 37), where the indexable piercing tip is shaped and configured such that when the indexable piercing tip is in the first or second operative positions, the indexable piercing tip protects at least a portion of a front surface of the nose portion (Claim 39).
Jacobson discloses a demolition shear apparatus like the demolition shear apparatus of Clemons, and discloses that such an assembly includes a jaw having a piercing tip thereon (40) being one of a first jaw (42) and a second jaw (40), the jaw being the second jaw of the pair operatively connected to the first jaw for movement relative to the first jaw (par 0028, fig 18-22), wherein: the piercing tip comprises a first body (620, fig’s 15A-17) and second body (622) and the first body comprises a front wall (640) that encloses a portion of the front surface of the nose portion when the indexable piercing tip is in the first or second operative position (fig 17); and the second body comprises a front wall (640)  that encloses a portion of the front surface of the nose portion when the indexable piercing tip is in the first or second operative position (fig 17), further comprising an actuator (30) operatively extending between the first and second jaws (fig 3A-3C) to cause the first and second jaws to selectively open and close (par 0029); and a mount (16) shaped and configured to attach the shears to a boom of machinery (par 0027), where the second jaw is pivotally connected to the first jaw for relative pivotal movement about a jaw axis (figs18-22, par 0028) (claim 18); wherein when the indexable piercing tip is in the first or second operative positions, the indexable piercing tip encloses at least 80% of each of the front surfaces (fig 17), where when the indexable piercing tip is in the first or second operative positions, the indexable piercing seats against each of the top, bottom, front, and two opposing side surfaces (fig 17), wherein the tip covers a majority of a front surface of the nose portion (fig 17), the indexable piercing tip is shaped and configured such that when the indexable piercing tip is in the first or second operative positions, the indexable piercing tip encloses at least 80% of the front surface (fig 17), the indexable piercing tip is shaped and configured such that when the indexable piercing tip is in the first or second operative positions, the indexable piercing tip encloses at least 90% of the front [of the nose] (fig 17), where the indexable piercing tip is shaped and configured such that when the indexable piercing tip is in the first or second operative positions, the indexable piercing tip protects at least a portion of a front surface of the nose portion (fig 17) in order to reduce nose wear and to resist retract forces exerted on the piercing tip insert in jamming situations and in the event of snagging of the piercing tip insert, par 0002.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clemons by including the jaw [with the piercing tip thereon] being one of a first jaw and a second jaw, the jaw being the second jaw of the pair operatively connected to the first jaw for movement relative to the first jaw (Claims 1 and 21), wherein: the first body comprises a front wall that encloses a portion of the front surface of the nose portion when the indexable piercing tip is in the first or second operative position; and the second body comprises a front wall that encloses a portion of the front surface of the nose portion when the indexable piercing tip is in the first or second operative position (Claims 5 and 27), wherein the second body encloses the entire front surface (Claim 12), further comprising an actuator operatively extending between the first and second jaws to cause the first and second jaws to selectively open and close; and a mount shaped and configured to attach the shears to a boom of machinery (Claim 17), where the second jaw is pivotally connected to the first jaw for relative pivotal movement about a jaw axis (Claim 18), wherein the indexable piercing tip is in the first or second operative positions, the indexable piercing tip encloses at least 80% of each of the front surfaces (Claim 19), where when the indexable piercing tip is in the first or second operative positions, the indexable piercing seats against each of the top, bottom, front, and two opposing side surfaces (Claim 20), wherein the tip covers a majority of a front surface of the nose portion (Claim 22), the indexable piercing tip is shaped and configured such that when the indexable piercing tip is in the first or second operative positions, the indexable piercing tip encloses at least 80% of the front surface (claim 36), the indexable piercing tip is shaped and configured such that when the indexable piercing tip is in the first or second operative positions, the indexable piercing tip encloses at least 90% of the front [of the nose] (Claim 37), where the indexable piercing tip is shaped and configured such that when the indexable piercing tip is in the first or second operative positions, the indexable piercing tip protects at least a portion of a front surface of the nose portion (Claim 39) in order to reduce nose wear and to resist retract forces exerted on the piercing tip insert in jamming situations and in the event of snagging of the piercing tip insert, as taught in Jacobson.
It is noted that per claims 5 and 27 the limitation reading “when the indexable piercing tip is in the first or second operative position” can be interpreted either in the alternative, i.e. either when the piercing tip is in the first position or second position, or in an inclusive fashion, i.e. both when the piercing tip is in the first position or second position; both interpretations appear to be present in the present invention.  



Claims 1-2, 11-12, 22, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Clemons, in view of USPGPUB 20170036281, Christenson.
Regarding Claims 1-2, 11-12, 22, and 31-32, Clemons discloses all the limitations of claims 1-2, 11-12, 22, and 31-32 Clemons discloses all the limitations of claims 1-2, 11, 22 and 31 as noted above.  
Clemons lacks the second body encloses the entire front surface (Claim 12), and the second body being shaped and configured to face and enclose encloses the entire front surface when the piercing tip is in the first or second operative position (Claim 32).
Christenson discloses a demolition shear apparatus like the demolition shear apparatus of Clemons, and discloses that such an assembly includes an indexable piercing tip which includes a first body (110) and second body (70) where the second body encloses the entire front surface of the nose 160 of the shearing apparatus (see fig 15 and 16), and the second body is shaped and configured to face and enclose the entire front surface when the piercing tip is in the first or second operative position, see fig 15 and 16, in order to “encapsulates most, if not all, of the shear tang that is substantially one-piece and is adjustable with shims, to “insure complete and total clamping force between the shear tang and the shear tip piece or pieces and to minimize tang side face wear and assure proper alignment of the shear tip on the tang to avoid shear tip breakage” par 0007.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clemons by including the second body encloses the entire front surface (Claim 12), and the second body being shaped and configured to face and enclose encloses the entire front surface when the piercing tip is in the first or second operative position (Claim 32) in order to insure complete and total clamping force between the shear tang and the shear tip piece or pieces and to minimize tang side face wear and assure proper alignment of the shear tip on the tang to avoid shear tip breakage, as taught in Christenson.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPNs/USPGPUBs 20150308075, 20150308076, 20150197917, and 20160348338, each comprise a piercing tip where a shearing edge of one body of the tip encloses a whole of a front side of the nose of the jaw and a whole of the piercing edge of the tip encloses a whole of a bottom part of that nose of the jaw, thus, each contain elements of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724

/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        07/26/2022